868 So. 2d 666 (2004)
Sang NGUYEN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-3673.
District Court of Appeal of Florida, First District.
March 26, 2004.
Appellant, pro se.
Charlie Crist, Attorney General and Trisha Meggs Pate, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Pursuant to Florida Rule of Criminal Procedure 3.850, Appellant filed a postconviction motion which the trial court denied following an evidentiary hearing. Thereafter, Appellant filed a motion entitled "motion for rehearing and motion for extension of time for amended motion for rehearing." The trial court denied the motion for rehearing as being without merit. However, the trial court denied Appellant's motion for extension of time, concluding Florida Rule of Criminal Procedure 3.850(g) prevented the court from granting such a motion.
*667 The trial court, for good cause shown, may extend the time. See Fla. R.Crim. P. 3.050; State v. Boyd, 846 So. 2d 458 (Fla. 2003). Because the trial court denied Appellant's motion apparently on its mistaken belief that it was precluded from granting an extension of time, we REVERSE and REMAND. See Janson v. State, 775 So. 2d 434 (Fla. 5th DCA 2001). On remand, the trial court has the discretion to grant or deny the motion for extension of time.
REVERSED and REMANDED.
BOOTH, POLSTON, and HAWKES, JJ., concur.